              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00069-MR


KENNETH DAVID HUMPHRIES,         )
                                 )
                     Petitioner, )
                                 )              MEMORANDUM OF
               vs.               )              DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court sua sponte.

      On October 2, 2020, the Court entered an Order explaining that the

Petitioner’s § 2254 Petition appeared to be untimely under § 2244(d)(1)(A)

because it was not filed within one year of the date on which his judgment

became final. [Doc. 3 at 3]. The Order directed the Petitioner to file a

response within twenty-one days explaining how statutory or equitable tolling

otherwise applied to this case. [Id. at 3-4]. The Order warned that “[f]ailure

to comply with this Order shall result in dismissal of the Petition without

further notice.” [Id. at 4]. The Petitioner did not respond to the Order.

      Despite receiving an opportunity to show why statutory or equitable

tolling should apply, the Petitioner has failed to do so. As such, the Court



        Case 1:19-cv-00069-MR Document 4 Filed 11/10/20 Page 1 of 3
concludes that neither statutory nor equitable tolling applies here. Hill v.

Braxton, 277 F.3d 701, 706 (4th Cir. 2002). Accordingly, the Petitioners §

2254 Petition will be dismissed as untimely under § 2244(d)(1).

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not

made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

      IT IS, THEREFORE, ORDERED that the Petitioner's Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus [Doc. 1] is DISMISSED WITH

PREJUDICE as untimely and procedurally barred under 28 U.S.C. §

2244(d)(1)(A).

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.


                                        2

         Case 1:19-cv-00069-MR Document 4 Filed 11/10/20 Page 2 of 3
The Clerk of Court is directed to close this civil case.

                           Signed: November 10, 2020




                                   3

  Case 1:19-cv-00069-MR Document 4 Filed 11/10/20 Page 3 of 3
